Smith, Judge,
concurring specially.
Although I fully concur in the reasoning and the result reached in the majority opinion, the DFCS caseworker’s unexpected disclosure at trial of the nurse’s written report is troubling. There is a need for. remedial legislation in this area, because the present state of the law does offer some opportunity for mischief and abuse by prosecutors and prosecution witnesses.
In this case, however, the difficulties are far more apparent than real. The record here reveals that the defense attorney was allowed, without objection, to question the DFCS caseworker about the substance of the disputed report: “Q. Okay. And did the nurse — One, we have a report here that you furnished us today that you got from the nurse; is that right? A. Right. Q. Okay. You also received a verbal report from the nurse? A. I spoke with her over the phone. Q. Okay. And did she indicate to you that there was any indication of trauma or tearing? A. No. She — She explained that [the victim] had been using tampax for a number of months and that there was no indications of trauma or tearing. [DEFENSE ATTORNEY]: That’s all.”
Moreover, the record shows absolutely no effort by the defense to secure the attendance of the nurse at trial as a witness nor any request for additional time to do so. There clearly was an opportunity at least to make the attempt to obtain her presence, since there was an overnight recess after the existence of the report was disclosed. There was no request on either day for a longer or additional recess to deal with this issue, for assistance of the sheriff in serving a subpoena, or other relief. Instead, the defense attorney simply attempted, unsuccessfully, to introduce the report into evidence. This likely was a tactical decision by defense counsel, given that he already had testi*427mony from the DFCS caseworker on portions of the report favorable to the defense and may have been concerned that the nurse’s testimony, as a whole, might be unfavorable.
Decided June 25, 1993 —
Reconsideration denied July 13, 1993 —
Word & Flinn, Gerald P. Word, for appellant.
Peter J. Skandalakis, District Attorney, Anne C. Allen, Assistant District Attorney, for appellee.
The need for change in the law in this area remains, but there is little basis for practical concern in the context of this case.